Citation Nr: 1730763	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He also had approximately two years of prior reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A brief discussion of the procedural history is necessary to clarify the issue on appeal and the actions taken herein.  In this regard, a Board decision dated May 8, 2006 determined that new and material evidence had not been received that was sufficient to reopen a claim of service connection for psychiatric disability other than PTSD and denied a claim for service connection for PTSD.

On May 31, 2006, the Veteran filed a petition to reopen his claim for service connection for PTSD.  Subsequently, in an October 2006 rating decision, it was determined that new and material evidence had not been received that was sufficient to reopen the claim of service connection for PTSD.  However, a July 2009 Board decision widened the scope of the Veteran's psychiatric claim to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue regarding whether new and material evidence has been received has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.

The Board further determined that the Veteran's November 2006 statements constituted a notice of disagreement (NOD) for the October 2006 rating decision and remanded the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

A June 2012 statement of the case denied reopening, and the Veteran perfected the appeal.  Accordingly, the case is returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding treatment reports.  The record reflects that the Veteran identified potentially relevant treatment records which have not yet been obtained, including records by Dr. A. and from the Salem Family Health Center.  See July 2012 Authorization and Consent to Release Information to the Department of Veteran Affairs (noting treatment by Dr. M. A.); see also December 2008 Authorization to use or disclose protected health information (reporting treatment from Salem Family Health Center).  However, there is no indication the RO attempted to obtain these records on the Veteran's behalf at any point during this appeal.  See 38 C.F.R. § 3.159 (c)(1).  Accordingly, on remand, these records, as well as any outstanding VA treatment records, should be obtained.  After obtaining these records, a VA examination and opinion should also be scheduled in order to aid the Board in making an informed decision.    

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatmen records from Dr. A. and from the Salem Family Health Center.  See July 2012 Authorization and Consent to Release Information to the Department of Veteran Affairs; see also December 2008 Authorization to use or disclose protected health information (reporting treatment from Salem Family Health Center).

2.  Obtain the Veteran's VA treatment records, from May 2006 forward.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete medical, social, and occupational history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Identify all psychological diagnoses attributed to the Veteran. 

(b)  Determine whether it is at least as likely as not (50 percent or greater probability) that said diagnoses had their clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether they manifested within one year of service separation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

